DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on April 6, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/29/2021 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on April 13, 2020.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 1, 3, 5 and 10-13 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 3, 5 and 10-13, the prior art fails to disclose or suggest the emboldened and italicized features below:
An AC-AC converter circuit adapted to convert an AC voltage into a further AC voltage, wherein
a Z source circuit is provided between a rectifier that rectifies the AC voltage and inverter circuit that generates the further AC voltage, 
a step-down circuit is provided between the rectifier circuit and the Z source circuit, 
the AC-AC converter circuit further comprising:
a control circuit that controls the step-down circuit and the inverter circuit, wherein
the step-down circuit includes a step-down circuit switching element, 
the inverter circuit includes an inverter circuit switching element, and
denoting an input voltage by vG,
the control circuit uses, for control,
a first operation mode in which the step-down circuit switching element is off and the inverter circuit switching element is off,
a second operation mode in which the step-down circuit switching element is off and the inverter circuit switching element is off, and 
a third operation mode in which the inverter circuit switching element is on, and
uses, for control, the first operation mode, the second operation mode, and the third operation mode when the input voltage vG is near 0. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838